Citation Nr: 0332920	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  96-31 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for right thumb amputation, due to a 
January 1991 accident, claimed as the result of undisclosed 
side-effects of medications provided by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1995 decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Anchorage, Alaska.  The Board initially reviewed this matter 
in September 2001.  At that time the Board remanded the 
appeal to the RO for further evidentiary development.  Review 
of the file indicates that the development was accomplished.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish the claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran's right thumb was amputated in an accident in 
July 1991; at the time of the accident, the veteran was 
taking Carafate, Maalox antacids, and griseofulvin.

3.  There is no competent medical evidence of a nexus between 
the veteran's medications and the accidental amputation of 
his right thumb.


CONCLUSION OF LAW

The criteria for VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for right thumb amputation 
have not been met.  38 U.S.C.A. § 1151 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
September 1999 Statement of the Case and the June 2003 
Supplemental Statement of the Case, the RO provided the 
veteran with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
his claim.  The veteran was afforded a thorough VA opinion in 
February 2003.  The RO sent a letter to the veteran dated in 
March 2001 that advised him of what the responsibilities of 
the VA and the veteran are in developing the record.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In regard 
to the March 2001 letter, the RO directed the veteran to send 
in any additional information or evidence in support of his 
claim by a specific date (approximately 60 days from the date 
of the letter).  The RO stated, "If we don't receive the 
information or evidence within that time, we will decide your 
claim based only on the evidence we have received and any VA 
examinations or medical opinions."  Although the letter did 
not advise the veteran that he had a full year to provide 
additional information or evidence, the Board this matter has 
been on appeal for over seven years.  Another letter was sent 
to the veteran following the remand in September 2001, 
requesting specific information and advising the veteran that 
he could send in additional information or evidence within 60 
days.  He did not respond to the letter.  Under these 
circumstances, e.g., the passage of time and the veteran's 
inaction, the Board finds the VA has complied with the 
Federal Court's decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  Review of the record does 
not suggest the existence of any outstanding Federal 
government record or any other records that could 
additionally substantiate the veteran's claim.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA medical 
records, is sufficient to dispose of this issue on appeal.  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC No. 16-92 
(July 24, 1992).

Prior to the October 1997 revision, 38 U.S.C.A. § 1151 
provided that when there is no willful misconduct by a 
veteran, additional disability resulting from VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service-connected.

In Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed. 
2d 462 (1994), the United States Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability resulting from VA negligence or 
accidents during treatment was unduly narrow.  The Supreme 
Court found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
The Supreme Court further found that the implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect to the regulation's inclusion of a fault or accident 
requirement.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556, n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment....VA's action is not the cause of the disability 
in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 
§ 1151 simply requires a causal connection between VA medical 
treatment and additional disability but that not every 
additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement, which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that additional disability is actually the 
result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) now provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

As noted above, effective October 1, 1997, 38 U.S.C.A. § 1151 
was amended by Congress.  See section 422(a) of Pub. L. 104-
204.  The purpose of the amendment is, in effect, to nullify 
certain aspects of the Supreme Court's decision in the 
Gardner case, in particular the Supreme Court's holding that 
no showing of negligence is necessary to recovery under 38 
U.S.C.A. § 1151.  In pertinent part, 38 U.S.C.A. § 1151 is 

"(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
disability or death were service-
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the 
veteran's willful misconduct and-

(1) the disability or death was caused by 
hospital 
care, medical or surgical treatment, or 
examination 
furnished the veteran under any law 
administered by 
the Secretary, either by a Department 
employee or 
in a Department facility as defined in 
section 
1701(3)(A) of this title, and the 
proximate cause 
of the disability or death was-



(A) carelessness, negligence, lack of 
proper skill, 
error in judgment, or similar instance of 
fault on 
the part of the Department in furnishing 
the 
hospital care, medical or surgical 
treatment, or 
examination; or

(B) an event not reasonably 
foreseeable."

In August 1998, 38 C.F.R. § 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. § 3.361, 23.363 (1998), were effective 
from October 1, 1997.  However, these amendments apply only 
to claims filed on or after the effective date of the 
statute, October 1, 1997.

The veteran filed his claim of entitlement to benefits under 
38 U.S.C.A. § 1151 in October, 1994, after the Gardner 
decision had been rendered.  As noted above, during the 
pendency of this appeal, as of October 1, 1997, the 
provisions of 38 U.S.C.A. § 1151 were revised to include a 
requirement of a showing of fault or negligence on the part 
of VA in order for a veteran to be compensated for additional 
disability resulting from VA treatment.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant applies unless Congress provides otherwise or 
permits the Secretary to do otherwise and the Secretary does 
so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996).

The post-Gardner and pre-October 1997 version of 38 U.S.C.A. 
§ 1151 is generally considered to be more favorable to 
appellants, since it has been interpreted as not requiring 
any "fault" by VA for a claimant to recover.  A claimant 
merely must establish that additional disability resulted 
from VA medical treatment, excepting those circumstances 
described in 38 C.F.R. § 3.358 [that is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment].

Accordingly, the Board will apply the post-Gardner and pre 
October 1, 1997 version of 38 U.S.C.A. § 1151, as interpreted 
by the Supreme Court in Gardner, in this case.

When after all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).

Office notes from A.R.P., M.D. reflect he treated the veteran 
for chronic maxillary and ethmoid sinusitis from January to 
April 1990.  The veteran underwent a surgical procedure for 
his sinuses in early April 1990.  The only medications 
reflected in Dr. P's records were Keflex 250 mg (milligrams) 
qid (four times daily) for 10 days and Medrol Dosepak in 
January 1990.  Notes from January also indicate the veteran 
was on medication for an ulcer.  He was instructed to stop 
the steroid if he had stomach pain and to take the antacids 
between meals and at bedtime.

VA outpatient records indicate the veteran sought treatment 
for sinus problems and headaches in late February 1990.  
Prescriptions included Keflex for sinus, carafate, aspirin, 
griseofulvim, and Zantac (Motrin was discontinued due to 
epigastric pain).  A refill for griseofulvim is indicated in 
late March.  Notes show a prescription of Mylanta II and 
Zantac in early June.  Notes also reflect the veteran was 
taking aspirin and Motrin.  In late September the veteran 
requested a refill of Sucralfate.  The veteran denied 
problems with medications at that time.  In early October, 
the veteran reported that he was not given a refill of 
griseofulvim during his last visit and wanted to know if he 
should be on it or not.  The note indicates it had been a few 
months since the last labs were done.  The veteran also 
reported he was currently taking Motrin.  Notes indicate the 
veteran needed refills on carafate.  Prescriptions were 
written for Motrin, cytobe...(illegible), Zantac, carafate, and 
griseofulvin.  

The veteran's primary physician referred the veteran to 
Physical Therapy in early October for a consultation 
concerning low back symptoms.  The veteran presented in late 
October with complaints of sore throat, draining nose, and 
urinary tract infection.  A prescription of Seldane 60-1/4 
every 12 hours was written to control post-nasal drip.  
Physical therapy notes from mid-November indicate the current 
medications were misoprestol, Mylanta, carafate, and 
ibuprofen.  The veteran underwent several treatments of 
short-wave diathermy in November.  He underwent a physical 
therapy consultation in December 1990 for a history of right 
shoulder pain approximately one month.  Treatment plan 
included ultrasonography; it was negative for medications.  
He was discharged from short-wave diathermy.  The veteran 
presented twice more in December with no change in treatment.  
The veteran presented on the day of the accident with 
additional right shoulder complaints.   The veteran was 
discharged from Physical Therapy and referred to his regular 
doctor for follow-up.

A VA outpatient medication summary includes the following 
prescriptions in 1990:  February- ranitidine 150 mg tab one 
BID (twice daily) UD (as directed); March- griseofulvin 
ultramicrosize 2 tabs QD (daily); June- ranitidine 150 mg tab 
one BID UD, magnesia/alumina/simeth. tab every two hours 
while awake, ranitidine 150 mg tab one BID UD, September- 
sucralfate 1 gm (gram) tab qid (four times daily) UD; 
October-  griseofulvin  ultramicrosize 2 tabs daily, 
terfenadine 60 mg 1/4 to 1/2 tab every 12 hours to control 
postnasal drip, sucralfate 1 gm tab qidac (four times/day 
before meals), and misoprostol 200 mcg (microgram) BID for 
stomach.

A January 1991 emergency notes from a private hospital show 
the veteran presented with complaints of injury to his right 
thumb.  He reported his right thumb was caught in a fan belt 
and the tip was amputated.  Listed under "current meds" 
were carafate, antacid and "gresolfulvin."  Under PMH (past 
medical history) carafate and Maalox are listed.  Ortho Admit 
Notes indicate there were no medications.

The veteran and his spouse testified at a local personal 
hearing in October 1996.  His testimony indicates as follows:  
He cannot remember what medication he was taking at the time 
of the accident without reviewing his prescriptions.  
(Transcript (T.) at p. 2)  He was on two or three different 
medications at the time.  (T. at p. 3)  At the time of the 
accident the veteran was not thinking straight because of his 
medications.  He tried to adjust the alternator belt while 
the engine was running.  (T. at p. 4)

Testimony of the veteran's spouse indicated that he was 
taking a medication for his stomach and a "back heart pill" 
at the time of the accident.  (T. at p. 3)

By letter dated in November 1997, P.A.C., D.Ac., Psy. D., a 
clinical psychologist and acupuncturist, indicated that VA 
should reverse its denial of the veteran's claim based on its 
faulty conclusion that there was no causal linkage between 
the veteran's medication and the accident resulting in the 
loss of the veteran's right thumb "and associated 
psychological and physiological sequelae."  Dr. C. stated 
the VA failed to account for individual biochemistry and 
reality that people react differently to medications and 
dosages.  Interaction effects of medications vary depending 
on their nature and include potential enhancement of sedative 
influences, cognitive processing influences and 
distractibility influences.  Dr. C. indicated the veteran was 
taking analgesic medications, meperidior, and 
Cyclphenozopnine as directed, which have "mind-altering 
influences," but posted no warnings on the containers or the 
written prescriptions.  He stated that although the danger of 
using analgesics while operating motorized equipment is well 
known, the VA failed to warn the veteran of the danger.  Dr. 
C. argued that any alteration of drugs based on the veteran's 
complaints of mental confusion due to the drugs was not a 
plausible basis to deny the veteran's claim.  Dr. C. 
contended the veteran was "an extremely competent mechanic 
who has worked extensively with motor vehicles without 
incurring trauma," a fact which VA discounted completely.  
Dr. C. concludes that there is a very strong correlation 
between medication ingestion and the veteran's resulting 
trauma.

The veteran testified at a local personal hearing in May 
1999.  His testimony indicates as follows:

The medication affected his judgment causing him to put his 
hand "in harm's way."  He was euphoric and "didn't realize 
what he was doing despite having vocational training for 
aviation maintenance.  (T. at pp. 2-3)  He was on pain 
medications and muscle relaxants to manage symptoms from 
previous back injuries.  The veteran could not recall how 
long he had bee on the medications.  He estimated it was less 
than five weeks at the time of the accident.  His doctors 
were still trying to figure out the correct dosage.  He 
didn't realize he had to stay away from dangerous activities.  
(T. at pp. 3-4)  The veteran does not recall seeing any 
warnings when he picked up his medication.  (T. at p. 4)  The 
amputation has caused disability in doing mechanic's work.  
The veteran can't afford a prosthesis.  (T. at p. 10)

A VA medical advisory opinion was provided in February 2003.  
After review of the claims file ("three volumes of medical 
files from the time and preceding the injury"), the reviewer 
determined that the veteran denied any medication use to the 
admitting orthopedic surgeon and only three medications:  
Carafate, Maalox antacids, and griseofulvin, to the emergency 
room physician who initially treated him after the 
amputation.  The reviewer indicates that the veteran suffered 
a crush/avulsion of the distal right thumb when his gloved 
hand was caught in a fan belt as he worked on an automobile 
in 1991.  Review of the file, including recent weeks 
preceding the injury, did not reflect any medications that 
have sedating effects.  The reviewer noted the veteran had a 
history of attention deficit disorder, which he opined, could 
have been a contributing factor, had the veteran been taking 
any previously prescribed medications that had been 
discontinued officially.  The reviewer did not see any causal 
relationship with medications and the amputation incident.  
The reviewer indicated that drugs prescribed and filled at VA 
pharmacies were labeled with precautions if indicated and 
labeling has been the standard practice dating back "well 
before this veteran was injured."  Regarding the extent of 
injury the reviewer disclosed that the distal tip of the 
thumb was avulsed, not the entire digit.  Finally, he opined 
that improper labeling can only be ascertained by examining 
the original containers.


II.  Analysis

The pivotal issue in this appeal is whether medications 
prescribed by the VA caused a diminution in the veteran's 
mental acuity to such a degree that he acted in a way that he 
would not otherwise have acted, with such action resulting in 
the amputation of his right thumb.  Undisclosed warnings 
becomes an issue only if the Board finds that there is no 
causal connection between the veteran's medications and the 
amputation of his right thumb.  Such a determination is not 
necessary in this case because the Board finds that there is 
no causal connection between the veteran's medications and 
the amputation of his right thumb.  Accordingly, the Board 
does not address whether the VA failed to give adequate 
warnings or failed to properly monitor and prescribe 
medications.   

The veteran has asserted his claim in a number of ways.  At 
his October 1996 hearing, he indicated that he was not 
thinking straight because of his medications.  During the May 
1999 hearing, he described his feeling as "euphoric" and 
stated the medication affected his judgment.  In regard to 
the veteran's contentions, the Board notes, the United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
layperson is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Neither is the 
Board competent to supplement the record with its own 
unsubstantiated medical conclusions as to the effects of the 
veteran's medications.  Colvin v. Derwinski, 1 Vet. pp. 171, 
175 (1991).  Accordingly, the veteran has related competent 
evidence to what or how he felt at the time of the accident, 
but medical evidence is needed to ascribe a medical cause to 
those feelings.

There are two opinions from health care professionals of 
record.  The first is from a clinical psychologist, who 
opined that the veteran's medications resulted in the 
amputation of his right thumb.  The opinion, however, is of 
limited probative value.  In this regard, there is no 
indication that Dr. C had the benefit of reviewing all of the 
veteran's medical records, as he makes no general statement 
that he has reviewed the records and he includes no specific 
references to the veteran's medical records.  See Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  (Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.)   It appears that he 
relied on the veteran's own report of events.  This is 
evident from his conclusion that the veteran was taking the 
medications as directed.  See Wood v. Derwinski, 1 Vet. App. 
190, 191-192 (1991) (An opinion may be discounted if it 
materially relies on a layperson's unsupported history as the 
premise for the opinion.)  Other conclusions, such as the 
assertion that the veteran is an extremely competent mechanic 
with extensive experience working with motor vehicles, are 
also questionable.  The veteran's testimony indicated that he 
had training in aviation maintenance (May 1999 T. at p. 3) 
and did "basically odd jobs" on "friends' cars and 
whatever I could do to make a dollar."  (October 1996 p. 2)  
But, he was not a mechanic by trade (October 1996 T. at p.4)  

Dr. C's opinion primarily criticizes the rating decision that 
denied the veteran's claim, but offers no substantive 
reasons, specific to the veteran, for the conclusion that VA 
prescribed medications caused the veteran's amputation of his 
right thumb.  Finally, the Board notes that a psychologist, 
clinical or otherwise, is not a medical doctor.  Psychology 
is defined as "that branch of science which deals with the 
mind and mental processes, especially in relation to human 
and animal behavior."  See Dorland's Illustrated Medical 
Dictionary, 9th Ed.  There is no indication from P.A.C.'s 
opinion or credentials that he has any special training in 
medicine.  Consequently, it is questionable as to whether his 
opinion constitutes competent medical evidence.  38 C.F.R. § 
3.159(a)(1).  While the Board emphasizes that the 
adjudication of claims for benefits under title 38 United 
States Code is nonadversarial, the Board, as well as RO 
adjudicators, are clearly charged with the task of making 
credibility findings.  See Eddy v. Brown, 9 Vet App. 52 
(1996); Meyer v. Brown, 9 Vet App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Elkins v. Gober, 229 F. 3d 1369 
(2000);  Madden v. Brown, 125 F. 3d 1477, (Fed. Cir. 1997), 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the reasons 
stated herein, the Board finds Dr. C's opinion of limited 
probative value.   

The second opinion comes from a VA physician and it concludes 
that there is no nexus between the veteran's accident and his 
prescribed medications.  The Board has determined the opinion 
to be reliable because the physician reviewed the claims 
file, which contains all available evidence of record, 
including the transcripts of the veteran's sworn testimony 
and records of treatment preceding the accident and on the 
day of the accident.  There is nothing in the VA opinion that 
causes the Board to question the credibility of the reviewer.  
While there appears to be some question concerning what 
medications the veteran was taking on the day of the 
accident, the reviewer appears to have relied on the 
emergency notes contemporaneously recorded minutes after the 
accident.  This appears to be the most reliable source of 
information, as a few years had passed before the veteran 
filed his claim and several years had passed before he 
testified.  His own testimony indicates that he could not 
recall what medication he was taking.  Based on the 
medications presented in the emergency notes, the VA reviewer 
referenced those medications and concluded that there was no 
causal relationship between them and the amputation incident.  
The Board has determined that this opinion is credible and 
the most probative evidence addressing the issues in this 
case.  Accordingly, the Board finds that VA compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for right 
thumb amputation is not warranted.  Reasonable doubt is not 
for application because the evidence presented in this matter 
is overwhelmingly against the claim.


ORDER

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for right thumb amputation is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



